IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-16-00401-CR

                        EX PARTE HERIBERTO JACQUEZ


                            From the 249th District Court
                               Johnson County, Texas
                              Trial Court No. F46719A


                                         ORDER

       Appellant’s brief in this appeal was originally due on December 19, 2016.

Appellant requested an extension of time to file his brief due to the workload of

appellant’s counsel. An extension was granted and appellant’s brief was due January 18,

2017. Appellant has now filed another motion for extension of time to file his brief, this

time asserting that he cannot file his brief until the trial court rules on appellant’s motion

for new trial which challenged the trial court’s order denying appellant’s article 11.072

post-conviction writ of habeas corpus.

       The Court has jurisdiction of this appeal. See TEX. CODE CRIM. PROC. ANN. art

11.072, Sec. 8 (West 2015). When or whether the trial court rules on appellant’s pending

motion for new trial is no reason to delay the disposition of the appeal by delaying the
filing of the brief. As it is, in this type of appeal, the timetables for filing the record and

for the briefs are shortened; and we are to “hear” the appeal “at the earliest practicable

time.”    See TEX. R. APP. P. 31.1; 31.2.    See also 10TH TEX. APP. (WACO) LOC. R. 14.

Nevertheless, we note that the clerk’s record is not complete because it lacks the affidavit

referenced in the State’s answer to the application for writ of habeas corpus pursuant to

article 11.072 of the Code of Criminal Procedure.

         The trial court clerk is ORDERED to supplement the clerk’s record with the

referenced affidavit within 7 days of the date of this order. Appellant’s brief is due 30

days after the supplemental clerk’s record is filed.

         Accordingly, “Appellant’s Second Motion for Extension of Time to File Brief” is

dismissed as moot.


                                       PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion dismissed as moot
Order issued and filed February 1, 2017




Ex parte Jacquez                                                                         Page 2